DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Response to Amendment
The Amendment filed 2/9/2021 have been entered. Claims 36 has been cancelled. Claims 27 and 30-35 remain pending in the application. 

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 30-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending U.S. Patent Application No. 16/939,147 (‘147) in view of Kruzeniski (cited below). While ‘147 appears not to expressly disclose “the second screen is 
 This is a provisional double-patenting rejection because the patentably indistinct claims have not in fact been patented.


	
Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
MAKI (US Patent Application Publication 2014/0211240), referred to as Maki herein [previously cited].
Kruzeniski et al. (US Patent Application Publication 2013/0326582), referred to as Kruzeniski herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruzeniski in view of Maki.

Regarding claim 27, Kruzeniski discloses a smartphone comprising: a display; and a processor configured to cause the display to display (Kruzeniski, ¶0032 – smartphone. ¶0033, ¶0068 – processor executing instructions stored in hardware memory. Fig. 1 with ¶0035 – touchscreen display)
(i) a first screen comprising a first item configured to call a first function of the smartphone, the first function requiring an authentication of a user (Kruzeniski, Fig. 5 with ¶0041 – home screen displayed in a below-lock state once authentication is successful. Application icons for entering a given application are displayed), and
(ii) a second screen that is different from the first screen and comprises a second item configured to call a second function among a plurality of functions of the smartphone, the second function not requiring authentication of the user and being configured to realize a limited version of the first function (Kruzeniski, Fig. 8-Fig. 11 with ¶0044-¶0049 – note access buttons to access the note application at the lock screen without authenticating. ¶0042 – below-lock note application can have additional functionality. See also Fig. 12); and
set 
the second screen (i) comprises a fourth item that is not included in the first screen (ii) but does not comprise the first item, the fourth item being configured to call a function, which is not the second function, among the plurality of functions of the smartphone (Kruzeniski, Fig. 8A with ¶0044 – separate 
the processor is further configured to cause the display to display the second screen as the top screen in response to 
and the second screen is configured to be displayed prior to the first screen when the second screen is assigned to the top screen (Kruzeniski, Figs. 3-5 with ¶0039-¶0041 – the lock screen enables authentication which results in the homescreen being displayed).
However, Kruzeniski appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Maki discloses authentication to access device functions (Maki, Abstract),
including set whether to display the second screen as a top screen, and determining that the second screen is set to display as the top screen, and when the second screen is not set to display as the top screen, the processor is further configured to cause the display to display a third screen as the top screen (Maki, ¶0109 and Fig. 6 and Fig. 8 S511 with ¶0118-¶0119 – determines whether to set the top screen as the second screen based on which operating mode is determined. Fig. 8 S502 with ¶0109-¶0110 and Figs. 5A and 5B with ¶0083-¶0085 – top authentication screen presented in response to determination that access to functions without authentication is not required).


Regarding claim 30, Kruzeniski as modified discloses the elements of claim 27 above. However, Maki as modified appears not to expressly disclose wherein the processor is further configured to cause the display to display the top screen in response to the smartphone being powered on (Kruzeniski, Fig. 10 with ¶0038, ¶0046 – lock screen is displayed when the device first powers on or wakes up).

Regarding claim 31, Kruzeniski as modified discloses the elements of claim 27, and further discloses wherein the smartphone is configured to implement telephone functions (Kruzeniski, ¶0032 – smart phone enables two-way communications with one or more mobile communication networks).

Regarding claim 32, Kruzeniski discloses a mobile device comprising: a display; and a processor configured to cause the display to display (Kruzeniski, ¶0032 – smartphone. ¶0033, ¶0068 – processor executing instructions stored in hardware memory. Fig. 1 with ¶0035 – touchscreen display)
(i) a first screen comprising a first item configured to call a first function of the mobile device, the first function requiring an authentication of a user (Kruzeniski, Fig. 5 with ¶0041 – home screen displayed in a below-lock state once authentication is successful. Application icons for entering a given application are displayed), and

and set 
the second screen (i) comprises a fourth item that is not included in the first screen (ii) but does not comprise the first item, the fourth item being configured to call a function, which is not the second function, among the plurality of functions of the smartphone (Kruzeniski, Fig. 8A with ¶0044 – separate buttons for voice, sketch, or keyboard note functions. In this case, the sketch function for example clears the interface and enables sketch input as opposed to the text function which opens a keyboard and providing a text input mechanism. See also Figs. 3-4 with ¶0040 – authentication function),
the processor is further configured to cause the display to display the second screen as the top screen in response to 

However, Kruzeniski appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Maki discloses authentication to access device functions (Maki, Abstract),
including set whether to display the second screen as a top screen, and determining that the second screen is set to display as the top screen, and when the second screen is not set to display as the top screen, the processor is further configured to cause the display to display a third screen as the top screen (Maki, ¶0109 and Fig. 6 and Fig. 8 S511 with ¶0118-¶0119 – determines whether to set the top screen as the second screen based on which operating mode is determined. Fig. 8 S502 with ¶0109-¶0110 and Figs. 5A and 5B with ¶0083-¶0085 – top authentication screen presented in response to determination that access to functions without authentication is not required).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lock screen with limited access of Kruzeniski to be displayed according to an authentication mode based on the teachings of Maki. The motivation for doing so would have been to enable the system to require identification of the user in cases where guest or unauthenticated access is not desired, such as cases when multiple users are sharing the device (Maki, ¶0021-¶0023).

Regarding claim 33, Kruzeniski discloses a smartphone comprising: a display; and a processor configured to cause the display to display (Kruzeniski, ¶0032 – smartphone. ¶0033, ¶0068 – processor executing instructions stored in hardware memory. Fig. 1 with ¶0035 – touchscreen display)

(ii) a second screen that is different from the first screen and comprises a second item configured to call a second function among a plurality of functions of the smartphone, the second function not requiring authentication of the user and being configured to realize a modified version of the first function (Kruzeniski, Fig. 8-Fig. 11 with ¶0044-¶0049 – note access buttons to access the note application at the lock screen without authenticating. ¶0042 – below-lock note application can have additional functionality. See also Fig. 12);
and set 
the second screen (i) comprises a fourth item that is not included in the first screen (ii) but does not comprise the first time, the fourth item being configured to call a function, which is not the second function, among the plurality of functions of the smartphone (Kruzeniski, Fig. 8A with ¶0044 – separate buttons for voice, sketch, or keyboard note functions. In this case, the sketch function for example clears the interface and enables sketch input as opposed to the text function which opens a keyboard and providing a text input mechanism. See also Figs. 3-4 with ¶0040 – authentication function),
the processor is further configured to cause the display to display the second screen as the top screen in response to 
and the second screen is configured to be displayed prior to the first screen when the second screen is assigned to the top screen (Kruzeniski, Figs. 3-5 with ¶0039-¶0041 – the lock screen enables authentication which results in the homescreen being displayed). 
However, Kruzeniski appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Maki discloses authentication to access device functions (Maki, Abstract),
including set whether to display the second screen as a top screen, and determining that the second screen is set to display as the top screen, and when the second screen is not set to display as the top screen, the processor is further configured to cause the display to display a third screen as the top screen (Maki, ¶0109 and Fig. 6 and Fig. 8 S511 with ¶0118-¶0119 – determines whether to set the top screen as the second screen based on which operating mode is determined. Fig. 8 S502 with ¶0109-¶0110 and Figs. 5A and 5B with ¶0083-¶0085 – top authentication screen presented in response to determination that access to functions without authentication is not required).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lock screen with limited access of Kruzeniski to be displayed according to an authentication mode based on the teachings of Maki. The motivation for doing so would have been to enable the system to require identification of the user in cases where guest or unauthenticated access is not desired, such as cases when multiple users are sharing the device (Maki, ¶0021-¶0023).

Regarding claim 34, Kruzeniski as modified discloses the elements of claim 27 above and further discloses wherein the first screen is configured to be displayed if the user succeeds in the authentication after the second screen is displayed (Kruzeniski, Figs. 3-5 with ¶0039-¶0041 – the lock screen enables authentication which results in the homescreen being displayed).

Regarding claim 35, Kruzeniski as modified discloses the elements of claim 27 above and further discloses wherein the first screen is configured to be displayed if the user succeeds in the authentication after the second screen is displayed when the second screen is assigned to the top screen (Kruzeniski, Figs. 3-5 with ¶0039-¶0041 – the lock screen enables authentication which results in the homescreen being displayed).



Response to Arguments
Applicant’s arguments, filed 2/9/2021, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175